Citation Nr: 0918132	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from August 1966 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his active military service.  He 
states that he was subjected to excessively loud noises 
during the performance of his duties aboard the U.S.S. John 
W. Weeks.  Specifically, the Veteran states that the noise 
exposure was from regular work near the boiler of the ship 
and when he was assigned to handle ammunition next to 50 mm 
guns that were being fired.  He states that he did not have 
ear protection during the performance of these duties.  The 
Veteran maintains that any current hearing loss and tinnitus 
are related to the in-service noise exposure; thus, he 
contends that service connection is warranted.

The Veteran's service treatment records are negative for 
treatment for, or a diagnosis of, hearing loss or tinnitus.  
There is no explicit documentation of exposure to loud 
noises.  His entrance and separation examinations were normal 
regarding his ears and hearing.  Nevertheless, the Veteran is 
competent to report factual matters of which he has first 
hand knowledge, such as exposure to loud noises.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Given the 
information in the record and the Veteran's lay statements, 
the Veteran was at least as likely as not subjected to loud 
noises during his active military service as alleged.

Post-service medical records contain an audiology 
consultation from the VA Medical Center (VAMC) in Topeka, 
Kansas, dated in April 2006.  The Veteran's report of 
tinnitus was noted and the examiner provided a diagnosis of 
bilateral sensorineural hearing loss.  Additionally, the 
Veteran submitted statements indicating that he had 
experienced hearing loss and tinnitus for many years.  The 
Veteran's wife and son stated that they had observed the 
Veteran's hearing loss and tinnitus for many years, at least 
since the 1980s.

The Board notes that VA will provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The Veteran's representative argues that the claims should be 
remanded because the Veteran was not afforded a VA 
examination or opinion.  In light of the evidence suggestive 
of in-service noise exposure, current diagnoses of the 
claimed disabilities, and an indication that the two may be 
related, the Board finds that a remand for a VA medical 
examination and opinion are warranted.

The Veteran should therefore be scheduled for a VA 
audiological examination in order to determine whether he in 
fact has impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008) (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
The existence of tinnitus should also be documented by the 
examination.

In addition to the audiological examination, a medical nexus 
opinion should be requested from the examiner in order to 
determine whether any identified hearing loss or tinnitus is 
related to the Veteran's in-service noise exposure.

It appears that the Veteran continues to receive regular 
treatment at the Topeka VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since May 2006) from 
the Topeka VAMC and associate the records 
with the claims folder.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of any hearing loss 
and tinnitus.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All necessary tests and 
studies should be conducted.  The 
examiner should specifically indicate 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).

With respect to any diagnosed hearing 
loss and tinnitus, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss or 
tinnitus is related to the Veteran's 
active military service, to include the 
Veteran's stated noise exposure in 
connection with his service aboard the 
U.S.S. John W. Weeks (noise from the 
boiler and 50mm gunfire).  The examiner 
should also address the possibility of 
post-service onset.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

